                          United States District Court
                                 EASTERN DISTRICT OF TEXAS
                                     SHERMAN DIVISION


UNITED STATES OF AMERICA                            §
                                                    §   Criminal Action No. 4:18-CR-192
v.                                                  §   (Judge Jordan/Judge Johnson)
                                                    §
RENE SARINANA-OROZCO (1)                            §


                  MEMORANDUM ADOPTING REPORT AND
           RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

       Came on for consideration the above-referenced criminal action, the Court having

heretofore referred the request for the revocation of Defendant’s supervised release to the United

States Magistrate Judge for proper consideration.        The Court has received the Report and

Recommendation of the United States Magistrate Judge pursuant to its order. Defendant having

waived allocution before the Court as well as his right to object to the report of the Magistrate

Judge, the Court is of the opinion that the findings and conclusions of the Magistrate Judge are

correct.

       It is therefore ORDERED that the Report and Recommendation of United States

Magistrate Judge is ADOPTED as the opinion of the Court.

       It is further ORDERED that Defendant’s supervised release is hereby REVOKED.

       It is further ORDERED that Defendant be committed to the custody of the Bureau of

Prisons for a term of eight (8) months, with a term of supervised release of twenty-eight (28)

months to follow.

       The Court further recommends the imposition of the special conditions set forth in the

Report and Recommendation, as follows:




                                                1
       You must provide the probation officer with access to any requested financial information

for purposes of monitoring your efforts to obtain and maintain lawful employment.

       You must not possess or consume any alcoholic beverages.

       As a condition of supervised release, immediately upon release from confinement, you

must be surrendered to a duly authorized immigration official for deportation proceedings in

accordance with the established procedures provided by the Immigration and Nationality Act, 8

U.S.C. § 1101, et seq. If ordered deported, you must remain outside of the United States. In the

event you are not deported, or for any reason re-enter the country after having been deported, you

must comply with all conditions of supervised release, to include reporting to the nearest United

States Probation Office within 72 hours of release by immigration officials or re-entry into the
       .
country.

       You must participate in a program of testing and treatment for substance abuse and follow

the rules and regulations of that program until discharged. The probation officer, in consultation

with the treatment provider, will supervise your participation in the program. You must pay any

cost associated with treatment and testing.

       The Court also recommends that Defendant be housed in a Bureau of Prisons facility in

Seagoville, Texas, if appropriate.

           So ORDERED and SIGNED this 2nd day of June, 2021.




                                                           ____________________________________
                                                           SEAN D. JORDAN
                                                           UNITED STATES DISTRICT JUDGE




                                                2
